Title: Josiah Meigs to Thomas Freeman, 15 May 1816 (Abstract)
From: Meigs, Josiah
To: Freeman, Thomas


        § Josiah Meigs to Thomas Freeman. 15 May 1816, General Land Office. “The President has been pleased to direct an alteration of the plan of survey in the country acquired by the treaty of August 9th. 1814. As it is understood that but a small proportion of the lands bordering on the West side of the Chatahouche are fit for cultivation, and of course, would not be purchased, and settled, it is ordered that the survey shall include generally, the lands on the Alabama, and for that purpose you will run a line due West, commencing at that point described in the first article of the treaty above mentioned, as being opposite to the Great Falls of the Coosa river, and extending to the dividing ridge, forming the eastern boundary of the Choctaw Tribe. Thence by that ridge to the northeast corner of the Choctaw Cession. If however, from the point where the west line strikes the dividing ridge, a south line can be run to strike the northeast corner aforesaid, you will not follow the ridge, but run such meridian line; which with the eastern boundary line of the Choctaw Cession continued to the 31° of latitude will form the western limit of the intended survey. You will then from the point opposite the Great Falls of the Coosa river run a due East line to a point due North of the mouth of the Ofuskee—thence a due South or meridian line to the 31st. degree of latitude. This last line will form the eastern limit of the survey. It is supposed that these limits will include an area as large as that which was heretofore ordered to be surveyed, and it will include the most valuable lands in the cession made by the Creeks.
        “Should any townships appear to be of very indifferent quality, you will not subdivide them into sections and quarter sections. I transmit with this a sketch of the intended survey, taken from Bradleys map. Your personal knowledge and experience may perhaps enable you to suggest some variation from the directions now given, if so, you will please to communicate your ideas as speedily as possible that the subject may be laid before the President. It is earnestly requested that you will cause the survey to be completed as speedily as possible that the lands may be ready for sale at an early day.”
      